Motion for leave to go to the Court of Appeals granted, and questions certified as follows : Mrst. Were the defendants required bylaw to obtain from the boai'4 of trustees of the village of Fort Edward, or from the village of Fort Edward, consent to construct and maintain the connection in question? Second. Were the defendants required by law to obtain from the Public Service Commission, by the provisions of section 63 thereof,* consent of said commission to the construction and maintenance of the proposed connection between the railroads in question?

 Public Service Commissions Law (Laws of 1907, chap. 429), §53.— [Rep.